     Case 2:18-cr-00198 Document 59 Filed 03/01/19 Page 1 of 1 PageID #: 291




                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:18-00198

KEITH ALLEN SIZEMORE



                                   O R D E R


             It is ORDERED that the trial scheduled for March 5,

2019, be, and it hereby is, rescheduled for 9:30 a.m. on March

7, 2019.     The parties are requested to notify the court as to

whether this case will proceed to trial.


             The Clerk is directed to forward copies of this order

to the defendant, all counsel of record, the United States

Probation Department, and the United States Marshal.


                                           DATED:    March 1, 2019
